DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 10/21/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 7/30/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Furthermore, it is noted that this action is made non-final due to the newly added 112b rejection over claims 1-2, 6-7, 9 and 17.
Claims 3, 8 and 16 have been canceled. Claims 1-2, 6-7, 9, 17-25 are pending. Claims 18-25 are withdrawn. Claim 1 has been amended. Claims 1-2, 6-7, 9, 17 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application KR10-2016-174543 and PCT/KR2017/014958 filed on 12/20/2016 and 12/18/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 12/20/2016. 



Statement on Claim Interpretation
Independent claim 1 part (4) describes removing a physical support to achieve “free floating hydrogel culture conditions” which induces cell-mediated hydrogel compaction wherein water and culture media are extruded from the hydrogel. The effect of removing the physical support to induce cell-mediated hydrogel compaction is considered a functional limitation which does not carry patentable weight since this an inherent outcome of removing the physical support (i.e. circular, rectangular or square hydrogel mold described in claim 1 part (3)). A claim term is considered functional when it recited a feature “by what it does rather than by what it is”, see MPEP 2173.05(g).
Furthermore, claim 1 describes “accumulating” numerous ECM, angiogenic and neurotrophic factors from the cultured NCSCs. Since the instant specification does not provide an express definition for “accumulating”, the examiner has applied the broadest reasonable interpretation to claim 1 part (4) in interpreting “accumulating” as the release of any of the aforementioned factors into the ambient culturing media by the cultured NCSCs.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6-7, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied. 
“such as” ANGPT-1 and IL-6, respectively. A description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim, see MPEP 2173.05(d). As a result, one of ordinary skill in the art would not understand if the listed factors comprising ANGPT-1, ANGPT-2, ANGPT-3, ANGPT-4, VEGF, PDGF, IL-6, IL-10 and TGF are required to be accumulated or are merely exemplary in nature. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. EP 2845898B1. 07/05/2017 (hereinafter Yang, reference of record) and Yamashita et al. US 2016/0121025A1. 05/05/2016 (hereinafter Yamashita, reference of record) in view of Soen et al. US 2006/0019235A1. 01/26/2006 (hereinafter Soen, reference of record). This rejection is maintained for the same reasons as applied in the action submitted on 7/30/2021. A response to applicant’s traversal follows the reiterated rejection below. 
Yang describes a method of culturing multilayered sheets of peripheral nerve derived neural crest stem cells (NCSCs) using collagen based-hydrogel scaffolds (Yang, Example 2, para 0042 and claim 6). Yang describes methods for isolating neural crest stem cells derived from peripheral nerves and methods for 2D expansion (Yang, para 6, 11, 12, 40). Yang describes embedding the cultured NCSCs into 3D collagen based-hydrogel scaffolds with phase-transition abilities (i.e. sol-to-gel hydrogel), wherein the hydrogel can exist in the solution state and can be uniformly mixed with the NCSCs to achieve uniform cellular distribution in the gel phase (Yang, para 34, 39, 40). Yang provides express embodiments wherein the collagen based-hydrogel contains additional co-polymers and proteins including fibrin (enzymatic product of fibrinogen and thrombin) (Yang, para 42-44). Yang further provides an example wherein a fibrin hydrogel is created by combining 2.5 mg/mL fibrinogen and 0.5 U/mL thrombin to create 300 µL of a fibrin hydrogel for 3D NCSCs culturing (Yang, para 123). Thus, Yang teaches all associated components of a mixed sol-to-gel collagen and fibrinogen hydrogel. As described previously in the claim interpretation section, the removal of a physical support as recited in claim 1 part (4) to achieve “free floating hydrogel culture conditions” which induces cell-mediated hydrogel compaction is considered a functional limitation that would inherently be present in a collagen/fibrinogen hydrogel with the same composition as claimed. Thus, whether or not the hydrogel maintains its physical shape without the mold is a function of the hydrogel composition rather than the exact method steps of removing the mold which induces cell-mediated hydrogel compaction. Thus, Yang teaches all associated components of a mixed sol-to-gel 
Yamashita discloses a method for culturing cells using hydrogels with layered sheet configurations (Yamashita, abstract). Yamashita describes hydrogel with various shapes including disks, granular or dispersion shapes (Yamashita, para 50). The shape limitations described by Yamashita necessarily require the use of a mold and are thus bound by a “physical support”.  Yamashita describes how hydrogel layered cell sheets can improve the cell culturing conditions and proliferation of cells and specifically lists neural cells or cells induced from pluripotent stem cells (Yamashita, 0061 and 0068). Yamashita states that the number of layered cell sheets can be 4 to 20 or more and can be appropriately modified in accordance with the purpose of use (Yamashita, 0109, 0041, 0047), corresponding to the limitations described in claim 17. Furthermore, Yamashita teaches a hydrogel made from collagen and fibrinogen (Yamashita, 0050). 
Both Yang and Yamashita are concerned with the same technical objectives of using hydrogels for culturing neural stem cells. Thus, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of both Yang and Yamashita to meet the exact fibrinogen and collagen concentration ranges, the physical support limitations described in newly amended claim 1 and the NCSC layer configuration limitations of claim 17. One of ordinary skill in the art would be motivated to do so since the multilayered cell sheet hydrogel taught by Yamashita provides for improved proliferation and cellular conditions for expanding neural stem cells and would thus lead to better transplantation outcomes. Additionally, it is emphasized that applicants newly added claim limitations specifying that the multilayered NCSCs are made without stacking would have been prima facie obvious to one of ordinary skill in the art since Yang expressly describes a hydrogel with phase-transition abilities (i.e. sol-to-gel In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Since both Yang and Yamashita are concerned with the same technical outcomes, one of ordinary skill in the art would have a reasonable expectation of success in practicing their combined teachings. 
Yang and Yamashita do not describe the secretion of extracellular matrix, angiogenic factors, anti-inflammatory factors, neuroprotective factors and neurotrophic factors from the NSCSs in the hydrogel. However, these factors are well known to be associated and secreted by NSCS as disclosed by Soen.
Soen teaches the molecular and functional profiling of secreted molecules using a protein microarray. Soen specifically mentions the profiling of neural crest cells (paragraph 0089). Soen describes the profiling of ECM components like laminin, fibronectin and collagen (0102). Soen describes the profiling of angiopoietin factors such as PGDF (0145 and 0078). Soen describes the profiling of anti-inflammatory factors such as IL-6 (0098, 0071 and 0078). Soen describes the profiling of neurotrophic factors such as GDNF (0071 and 0078). Soen describes the profiling of neuroprotective factors such FGF-9 (0078). Thus, Soen teaches the accumulation and collection of the elected ECM components, angiogenic factors, anti-inflammatory factors, neurotrophic factors, neuroprotective factors recited in newly amended claim 1.
prima facie obvious to one of ordinary skill in the art to combine the teachings of Soen with Yang and Yamashita to accumulate the elected ECM components, angiogenic factors, anti-inflammatory factors, neurotrophic factors, neuroprotective factors of the instant claims in order to better profile the cultured NSCSs. Soen shows that the aforementioned secreted factors are inherently secreted by NSCSs and can be used to profile the condition of cultured NSCSs. Therefore, one of ordinary skill in the art would have motivation to combine Soen with the teachings of Yang and Yamashita in order to better profile the cultured NSCSs leading to better transplantation outcomes. Since all the factors are known in the collection of prior art and known to be associated with NSCs molecular profiling, one of ordinary skill in the art would have a reasonable expectation of success in practicing their combined teachings. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant argues that neither Yang, Yamashita nor Soen teach a mixed hydrogel of collagen and fibrinogen. Applicant argues that Yang’s teaching of a hydrogel containing fibrin is easily dissolved due to the action of fibrinolytic enzymes which result in decreased resistance and support for the cultured NCSCs. Applicant argues that Yang thus teaches away from a mixed hydrogel of collagen and fibrinogen since Yang describes collagen hydrogels as the most applicable for culturing peripheral nerve-derived NCSCs. Applicant acknowledges that Yamashita teaches the use of fibrinogen and collagen hydrogels, but argues that Yamashita is silent to any advantages for including fibrinogen to make the claimed hydrogel. 
This argument has been fully considered, but is not found persuasive. Teaching away requires the prior art to criticize, discredit, or otherwise discourage the claimed solution. From MPEP § 2141.02(VI): “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from additional co-polymers and proteins including fibrin (enzymatic product of fibrinogen and thrombin) (Yang, para 42-44). Yang further provides an example wherein a fibrin hydrogel is created by combining 2.5 mg/mL fibrinogen and 0.5 U/mL thrombin to create 300 µL of a fibrin hydrogel for 3D NCSCs culturing (Yang, para 123). Thus, Yang teaches all associated components of a mixed sol-to-gel collagen and fibrinogen hydrogel. Furthermore, Yamashita expressly teaches the use of fibrinogen and collagen hydrogels. Although it is granted that Yamashita discloses the use of mixed fibrinogen and collagen hydrogels as a listed nonpreferred embodiment, it is noted that nonpreferred and alternative embodiments constitute prior art, see MPEP 2123. The exact fibrinogen and collagen concentration recited in claim 1 would have been determined through routine experimentation using standard laboratory techniques available at the time of filing.  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Since both Yang and Yamashita are concerned with the same technical outcomes, one of ordinary skill in the art would have a reasonable expectation of success in practicing their combined teachings. 
Applicant further argues that Yamashita teaches stacking a plurality of layered cell sheets rather than the sol-to-gel phase transition hydrogel of the claimed invention. Applicant refers to Fig 2 from Yamashita to show that the multilayered cellular structure was produced by stacking single layers of sheets wherein a hydrogel layer is added between each cell sheet. 
This argument has been fully considered, but is not found convincing. Although it is granted that Yamashita describes stacking cell sheets to create a multilayered NCSC structure, Yang provides embodiments wherein a sol-to-gel phase hydrogel is used. One cannot show non-obviousness by prima facie obvious to one of ordinary skill in the art to exclude cell sheet stacking described by Yamashita and use the sol-to-gel phase hydrogel taught by Yang in order to obtain a more uniform distribution of NCSCs and cell layering.  
Applicant further traverses the rejection of Yang and Yamashita in view of Soen by arguing that Soen fails to teach that the ECM secreted by NCSCs are accumulated in the multilayered cell sheet as claimed in the invention. Applicant argues that Yamashita’s claimed language of “consisting of” excludes additional components other than the claimed collagen and the claimed fibrinogen. 
This argument has been fully considered, but is not found convincing. Firstly, the claim limitations only describe “accumulating” the stated factors without specifying that they are accumulated in the multilayered cell sheet.  Applicant is invited to review the claim interpretations section for a full description on how this term is interpreted. The current claim limitations read on accumulating the stated factors within the multilayered cell sheet OR surrounding culturing medium. Applicant’s arguments that Yamashita’s claimed language of “consisting of” excludes additional components relates to the hydrogel composition rather than released factors from the NSCSs. Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Soen with Yang and Yamashita to meet the claim limitations of newly amended claim 1 specifying the elected extracellular matrix (ECM) components, angiogenic factors, anti-inflammatory factors, neurotrophic factors, neuroprotective factors which are produced and secreted from the NSCSs. Soen has shown that the aforementioned secreted factors are known and inherent to NSCSs. Therefore, one of ordinary skill in the art would have motivation to combine Soen with the teachings of Yang and Yamashita in order to better profile the cultured NSCSs leading to better transplantation outcomes. Since all the factors are known in the collection of prior art and known to be associated with NSCS molecular profiling, one of ordinary skill in the art would have a reasonable prima facie obvious to at the time the invention was made.
Applicant further presents advantages of the claimed mixed hydrogel. Applicant references Fig 15 from the instant specification to show that without a physical support (circular O-ring mold), the claimed mixed-hydrogel maintains its structure when compared to collagen hydrogels alone. 
This argument has been fully considered, but is not found convincing since the same effects would be expected from the mixed hydrogel taught by Yang and Yamashita in view of Soen. Furthermore, it is noted that the effect of cell-mediated hydrogel compaction is considered a functional limitation which does not carry patentable weight since this an inherent outcome of removing the physical support (i.e. circular, rectangular or square hydrogel mold described in claim 1 part (3)). A claim term is considered functional when it recited a feature “by what it does rather than by what it is”, see MPEP 2173.05(g).
Applicant provides a response to the previous traversal, pointing out that since Yang teaches that the collagen hydrogel is broken down to collect the peripheral nerve fragments, the structure of the collagen hydrogel cannot be maintained. 
This argument has been fully considered, but is not found convincing since the enzymatic break-down the collagen hydrogel is an optional step in collecting the expanded NCSCs. Thus, if the intended goal was to accumulate excreted ECM and neurotrophic factors, one of ordinary skill would be motivated to not break down the hydrogel scaffold in an effort to maximize factor accumulation. As stated previously, nonpreferred and alternative embodiments constitute prior art, see MPEP 2123.
Applicant further argues against the optimum or workable range arguments by routine experimentation. Applicant states that a particular parameter must be recognized as a result-effective variable before the determination of the optimum or workable range. Applicant argues that Yang and Yamashita in view of Soen are silent with respect to any parameters for optimization.  
In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Since both Yang and Yamashita are concerned with the same technical outcomes, one of ordinary skill in the art would have a reasonable expectation of success in practicing their combined teachings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633